Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, Lee et al. (US 2016/0252665) and Yoshihara (US 2010/0171908) are the closest prior art.
Lee discloses a polarizing plate comprising a polarizing film and contrast ratio enhancing layer laminated in this order, the contrast ratio enhancing layer comprises a first resin layer and a second resin layer facing the first resin layer, wherein the second resin layer comprises a patterned portion including optical patterns and a flat portion formed between the optical patterns (column 5, line 34 through column 6, line 16, Figs. 5-7).
Yoshihara discloses a polarizing plate comprising a polarizing film and an antireflective film having minimum reflectance of 0.45% or less, the antireflection film comprising a first base layer, a high refractive index layer, and a low refractive index layer (paragraphs [0040] – [0042], [0089] and Figs. 2-3).
Neither reference discloses the patterned portion satisfying following Equation 1, each optical pattern having a base angle 0 of 75° to 90°:
[Equation 1]
1 < P/B < 6
wherein, P is a pitch of the patterned portion, (unit: pm), and B is a maximum width of the flat portion, (unit: pm),
the polarizing plate having a reflectance slope of 0.3 or less according to following Equation 2:
[Equation 2]
Reflectance slope = | R600 - R500 | / | 600 - 500 | x 100
wherein, R600 is a reflectance value of the polarizing plate at a wavelength of 600 nm, and
R500 is a reflectance value of the polarizing plate at a wavelength of 500 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
May 14, 2021